Citation Nr: 0714396	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1963.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.

A note dated in July 2006 indicates that the veteran no 
longer desired a hearing on this matter.


FINDING OF FACT

The appellant did not serve in the active military, naval, or 
air service for at least 90 days during a period of war, and 
was not discharged from service due to disability.


CONCLUSION OF LAW

The criteria for a nonservice-connected disability pension 
have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that although the appellant has not been 
fully notified of the laws and regulations regarding his 
claim as contained within the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. § 5103A) (hereafter "the VCAA"), there 
is no legal entitlement to the claimed benefit as a matter of 
law.  As there is no dispute as to the underlying facts of 
this case, and as the Board has denied the claim as a matter 
of law, the VCAA is inapplicable.  Wensch v. Principi, 15 
Vet. App. 362 (2001).  The VCAA does not apply to claims for 
nonservice-connected disability pension benefits where the 
claimant did not serve on active duty during a period of war.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2.  38 C.F.R. § 
3.1(e), (f).

The Vietnam era is a period of war.  38 U.S.C.A. § 101(11).  
The term "Vietnam era" means the following: (1) the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
for veterans who served in the Republic of Vietnam during 
that period; or (2) the period beginning on August 5, 1964, 
and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(f).

The appellant's discharge (DD Form 214) indicates that he 
served on active duty from November 1960 to October 1963.  
While the veteran had two years and six months of service 
outside the continental United States, the records reveal 
(and the appellant does not contend otherwise) that such 
service took place in Europe.  There is no indication in the 
records, or any assertion by the veteran, that he had any 
service in Vietnam.  As such, the appellant in the present 
case is not shown to have served during a period of war, as 
understood by VA regulations.  Since the appellant does not 
meet the basic eligibility requirements for a nonservice-
connected pension, his claim must be denied.

The Board has not discounted the appellant's serious physical 
disabilities or his service in the United States Army.  
However, in considering his basic eligibility to receive 
nonservice-connected pension, the Board has no discretion and 
must apply the law and regulations as stated.  38 U.S.C.A. § 
7104(c).  Accordingly, entitlement to nonservice-connected 
pension is not warranted.


ORDER

Entitlement to a nonservice-connected disability pension is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


